Reiber, C.J.,
¶ 18. concurring. I join the Court’s holding that plaintiff has failed to establish a legal duty on the part of the school to prevent the tragic harms that befell DeAndra Fiorucci on October 25, 2000. I write separately, however, to emphasize that our holding rests purely on the lack of foreseeability of those harms, and that this opinion in no way endorses Spaulding’s actions with respect to Baumgardner. That school officials took steps to facilitate contact between Baumgardner, a stranger to the school, and DeAndra, a young and troubled student, without inquiring into his identity, relationship to DeAndra, or purpose in making contact, seems a questionable practice at best. As a general matter, I have no doubt that the safety of students like DeAndra would be enhanced by a more probing visitor policy than the one carried out here. I also do not doubt that, under different facts, similar laxity in an attendance or visitor policy might form the basis for school liability.